DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 objected to because of the following informalities:  Claim 1 includes a superfluous closing parenthesis adjacent to the period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires a copolyester comprising a structure represented by Structural Formula 9:

    PNG
    media_image1.png
    356
    842
    media_image1.png
    Greyscale

It is unclear if this structure requires four separate polymers arranged in some repeating structure designated by the variable p, or if the structure requires that each of the individual subunits are joined to one another in an unspecified order, with a repeating group of all four subunits designated by the variable p.  Therefore, the full metes and bounds of Claim 4 cannot be determined.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0177854).
Regarding Claim 1, Lee teaches a polyester resin obtained by copolymerizing an acid component comprising terephthalic acid and a diol component comprising 1,4-cyclohexanedimethanol (CHDM) and isosorbide (Abstract).  The acid component also includes a comonomer such as 2,6-naphthalenedicarboxylic acid (NDCA) (p. 2, [0011]).  
CHDM reads on Structural Formula 1 where R1-R4 are H.  Isosorbide reads on Structural Formula 2 where R5-R8 are H.  Terephthalic acid reads on Structural Formula 3 where R9-R12 are H.  NDCA reads on Structural Formula 4 where R13-R18 are H.  Thus, Lee anticipates Claim 1.
Regarding Claim 2, each of the diol monomers represented by Structural Formulas 1 and 2 must necessarily be bonded to dicarboxylic acid monomers represented by Structural Formulas 3 and 4 to form a polyester.
Regarding Claim 3, a polyester based on CHDM, isosorbide, terephthalic acid, and NDCA will necessarily include structural units derived from the reaction between CHDM and terephthalic acid (Structural Formula 5); between CHDM and NDCA (Structural Formula 6); between isosorbide and terephthalic acid (Structural Formula 7); and between isosorbide and NDCA (Structural Formula 8) where each of R1-R18 are H.
Regarding Claim 6, the molar ratio of diol components (Structural Formulas 1 and 2) to diacid components (Structural Formulas 3 and 4) is 1.05:1 to 3:1 (p. 3, [0016]).
Regarding Claim 7, Lee teaches a method for preparing the polyester described above.  The method includes an esterification reaction between the acid and diol components (p. 2-3, [0015]).  The prepolymer formed during the esterification step is then condensed in the presence of a catalyst (p. 3, [0017]).
Regarding Claim 8, the esterification reaction takes place at a temperature of 200-300°C (p. 2-3, [0015]).
Regarding Claim 9, suitable catalysts include tetraethyl titanate (i.e. titanium ethoxide), tetrapropyl titanate (i.e. titanium propoxide), and tetrabutyl titanate (i.e. titanium butoxide) (p. 3, [0017]).
Regarding Claims 10 and 11, a stabilizer such as phosphoric acid is included (p. 3, [0017]).
Regarding Claims 12 and 13, the reaction is carried out at a temperature of 240-300°C and pressure is reduced to 0.1 mm Hg (0.1 torr) (p. 3, [0017]).
Regarding Claim 14, the molar ratio of diol components (Structural Formulas 1 and 2) to diacid components (Structural Formulas 3 and 4) is 1.05:1 to 3:1 (p. 3, [0016]).
Regarding Claim 15, the polycondensation reaction carried out at elevated temperature under reduced pressure for a time period of 1-10 hours described at page 3, [0017] reads on solid state polymerization.
Regarding Claim 16, Lee teaches films and optical products formed from the polyester described above (p. 2, [0014]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kliesch et al. (US 2012/0196979) in view of Germroth et al. (US 6,914,120).
Regarding Claim 1, Kliesch teaches films formed from a polyester whose diol component includes CHDM and whose dicarboxylic acid component includes at least 55 mol% of either terephthalic acid or NDCA and at least 18 mol% of a secondary dicarboxylic acid differing from the main component (Abstract).  When the main component is NDCA, the secondary dicarboxylic acid may be terephthalic acid (p. 2, [0015]).  Thus, Kliesch teaches toward a polyester containing Structural Units 1, 3, and 4.
Kliesch does not teach a monomer represented by Structural Formula 2.
In the same field of endeavor, Germroth teaches that isosorbide is generally known in the art as a diol that can act as a partial substitute for other diols in polyesters that include terephthalic acid moieties.  Isosorbide improves the thermal properties of such polyesters by giving the polymer a higher Tg.  Isosorbide also enhances performance in a variety of applications (col. 1, lines 23-35).  Germroth’s polyester is suggested for use in a variety of articles including films (col. 1, lines 14-16)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kliesch in view of Germroth to combine isosorbide with CHDM in the diol component of Kliesch’s polyester for the benefit of improved thermal properties, increased Tg, and enhanced performance.  Modification in this way results in a copolyester comprising each of the claimed structural units where R1-R18 are H.
Regarding Claim 2, each of the diol monomers represented by Structural Formulas 1 and 2 must necessarily be bonded to dicarboxylic acid monomers represented by Structural Formulas 3 and 4 to form a polyester.
Regarding Claim 3, a polyester based on CHDM, isosorbide, terephthalic acid, and NDCA will necessarily include structural units derived from the reaction between CHDM and terephthalic acid (Structural Formula 5); between CHDM and NDCA (Structural Formula 6); between isosorbide and terephthalic acid (Structural Formula 7); and between isosorbide and NDCA (Structural Formula 8) where each of R1-R18 are H.
Regarding Claim 5, when the main component is NDCA, the secondary dicarboxylic acid may be terephthalic acid (p. 2, [0015]).  In this embodiment, the polyester includes a dicarboxylic acid component comprising 55-82 mol% NDCA and 18-45 mol% terephthalic acid.  This indicates a ratio of monomers represented by Structural Formula 3 to monomers represented by Structural Formula 4 ranging from approximately 0.23 to 0.82.  The claimed ratio of 1:9 to 4:6 corresponds to a range of approximately 0.11 to 0.67.  Thus, Kliesch’s ratio of terephthalic acid to NDCA overlaps the ratio recited in Claim 5.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
 Regarding Claim 6, Germroth suggests combining isosorbide with 50-99.75 mol% of another diol such as CHDM (col. 4, lines 49-57).  This range suggests a molar ratio of 1:1 or more.  This overlaps the claimed range of 1:1 to 2:1.
Regarding Claim 16, Kliesch’s films have a transparency of 85% or more and a haze of 7% or less, allowing clear images to be visible through the films (p. 3, [0025]).  This reads on an optical film as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762